DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 11/19/2021: claims 1, 5, 7, 11, 17, 18, and 20 are amended, claims 2-4, 6, 8-10, and 19 are original, claims 12-16 are canceled, and claims 21-23 are new.
Information Disclosure Statement
The information disclosure statement filed 10/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The lined through references were not considered since no copies were provided.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1-11 and 17-23 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Specification
The previous objection to the specification is withdrawn due to the amendment made to the specification.
Claim Rejections - 35 USC § 101
The previous rejection under this heading is withdrawn due to the amendment to claim 5.
Claim Rejections - 35 USC § 112
The previous rejections under this heading are withdrawn due to the amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
The issue with claim 1 is the broadening of the limitation “a heating and cooling implement” to “a heating implement”.  The disclosure never mentions a sole heating implement.  The disclosure only ever describes the implement as heating and cooling.  The implement requires both heating and cooling together.  This makes “a heating implement” new matter since the disclosure never separated heating from cooling into separate structures useable in the method/apparatus.
New claim 21 is seen as new matter since it was never disclosed that the print head is in communication with “a heating implement” and an additional “a heating and cooling implement”.  The disclosure specifically references “implement” to be the temperature controlling device in the print bead.  It appears the Applicant, in broadening claim 1, is trying to say that the system has a heater, and the heater can be certain structures.  However, the disclosure does not support this based on the language used by the Applicant.  Once “implement” is used to describe a specific structure it cannot then be use to also include another possible heat source such as IR heaters.
Applicants are permitted to broaden limitations but only within the confines of the disclosure.





The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 11 recites the limitation "where in the heating element…”  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only states “a heating implement” not “a heating element”, therefore claim 11 has no antecedent basis in claim 1.  Is the Applicant trying to say the heating implement in claim 1 comprises an IR heater?  If this is the case this would also be seen as new matter since the disclosure never describes the heating and cooling implement as including an IR heater, the IR heater in the disclosure in an additional element.
Claim 21 recites the limitation "further comprising a heating and cooling implement".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear based on the disclosure whether this is an additional implement or the same implement.
Claim 23 recites the limitation "a print bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same or a different print bed than in parent claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettis (U.S. PGPub 2013/0073073, already of record).  Regarding claim 1, Pettis teaches:
A print head comprising a liquefier and a nozzle (extruder 106 with heater 126 and tip 124, paragraph 0026 and Figure 1)
A print bed comprising a print surface (build platform 102)
A heating implement (paragraph 0017, thermal element 130 with active devices 132 is capable of heating)
A controller (controller 110)
Wherein the heating implement is in communication with only a portion of the print bed (Figure 1, the thermal elements 130 are only in communication with the part of the platform they are contacting), such that the heating implement provides heat to a portion of an object positioned on top of the print bed (the heat from the thermal element would provide heat as claimed)

Regarding claim 5, Pettis teaches:
Wherein the print bead (102) comprises a bed material (the build platform exists thus it is made of a material)) and a bed coating positioned on the print bed (conveyor 104/sheet 118), wherein a surface of the bed coating defines the print surface (As seen in Figure 1)
Regarding claim 6, Pettis teaches:
Wherein the bed coating comprises a polymer (paragraph 0020)
Claims 21 and 23:
Regarding claim 21, Pettis teaches:
Further comprising a heating and cooling implement configured to control the temperature of all or a portion of the print bed (paragraph 0017 there can be more than one Peltier device, thus there is the heating implement from claim 1 plus an additional heating and cooling implement)
Regarding claim 22, Pettis teaches:
Further comprising a heating and cooling implement configured to control the temperature of all or a portion of the print bed (Figure 1 shows two active devices 132, thus as minimum there is a 2 x1 matrix of devices, thus there is a grid.  Paragraph 0017 and 0057 discuss independent temperature control)
Regarding claim 23, Pettis teaches:
Wherein the heating and cooling implement provides temperature control to adjust a bed temperature to between about 0 °C to about 105 °C. (paragraphs 0017, 0045, 0048, the controller controls the thermal element, explicit values given are heating to about 100°C and cooling to about 40°C) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Tyler and Pettis as applied above, and further in view of Busgen et al (U.S. PGPub 2018/0104922; herein Busgen, already of record).  Regarding claims 5-10:
Previously, Pettis was shown to anticipate claim 5, however, alternatively if one disagrees with the conveyor being a bed coating, an alternative rejection is provided.
Busgen, in the same field of endeavor teaches a print bed (planar base plate) in paragraphs 0083-0089.  This base plate can be made of glass and coated with PTFE.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the PTFE coated glass base plate of Busgen, since it allows  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettis, in view of Inagaki et al (U.S. PGPub 2021/0129456; herein Inagaki, already of record).  Regarding claim 11:
Pettis teaches using IR heaters (paragraph 0045), but does not state their location.  However, in the same field of additive manufacturing Inagaki teaches that an IR heater can be placed over a print bed (Figure 2, paragraph 0044, infrared lamp 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the IR heater in the needed location.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alfson et al (U.S. PGPub 2019/0202118l herein Alfson), in view of Pettis.  Regarding claim 1, Alfson teaches:
A print head comprising a liquefier and a nozzle (head 16 with nozzle 30 with heating mechanism 50)
A print bed comprising a print surface (anchor point 18)
A controller (controller 22)
Alfson is silent to:
A heating implement 
Wherein the heating implement is in communication with only a portion of the print bed, such that the heating implement provides heat to a portion of an object positioned on top of the print bed
In the same field of additive manufacturing Pettis teaches in paragraph 0017 thermal element 130 with active devices 132 and in paragraph 0017, 0045, 0048, a controller controls the thermal elements.  The thermal elements 130 are only in communication with the part of the platform they are contacting, and would heat as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater, cooler, and control as taught by Pettis in the Alfson apparatus, since it allows for bonding to and releasing from the print bed.
Regarding claim 2, Alfson teaches:
Further comprising an arm (Figure 1, support 14)
Wherein the arm comprises a rotatable joint and a rotatable connection (As seen by the arrows wrapping around support 14 and the arrows at the joints in Figure 1, additionally support 14 is capable of multi axis movement in paragraph 0011)
Wherein the arm is in communication with the print head (As seen in Figure 1 the head 16 is in communication with support 14)
Regarding claim 3, Alfson teaches:
Wherein the arm further includes a feeding system, the feeding system comprising a reel containing a continuous fiber (Paragraph 0013, continuous fibers are held on internal spools) and a fiber pathway (As seen in Figures 6 and 7, the continuous fiber has a pathway), and wherein the fiber pathway includes one or more rotors configured to move the continuous fiber to the print head (paragraph 0016, feed mechanisms are used)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alfson and Pettis as applied above, and further in view of Budge et al (U.S. PGPub 2018/0067464; herein Budge, already of record).  Regarding claim 4, Alfson and Pettis are silent to:
Wherein the feeding system further comprises at least one sensor configured to measure a tension for portion of the continuous fiber
In the same field of endeavor Budge teaches tension sensors in paragraph 0035 and their use in paragraphs 0104-0105.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the tension sensor of Budge, since it ensures the tension is correct preventing damage to the fiber.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pettis, in view of Sauti et al (U.S. PGPub 2017/0129186; herein Sauti, already of record).  Regarding claim 17, Pettis teaches:
A reel configured to deliver a continuous fiber along a fiber pathway to the print head (paragraph 0027, ABS filament is supplied via a spool)
Pettis is silent to a tension monitor configured to measure a tension of the fiber prior to the fiber entering the print head
In the same field of endeavor Sauti teaches a load cell 9 connected to clamps 11A-C in Figure 1 and paragraphs 0029-0030.  The clamps are prior to the fiber entering a print head.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the tension monitor of Sauti, since it helps the system apply the correct amount of force to the fiber and allows for the system to stop.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (U.S. PGPub 2014/0291886; herein Mark, already of record), in view of Pettis.  Regarding claim 1, Mark teaches:
(Figure 33, paragraph 0240, multi-element printer head 1500, Mark previously discussed the printer heads are heated (paragraph 0239), the body of 1500 is the liquefier and the structure at the end between 1500 and the cutting mechanism 8 is the nozzle)
A print bed (Figure 33, build platen 16)
A controller (paragraph 0143, controller 20)
Mark is silent to:
A heating implement 
Wherein the heating implement is in communication with only a portion of the print bed, such that the heating implement provides heat to a portion of an object positioned on top of the print bed
In the same field of additive manufacturing Pettis teaches in paragraph 0017 thermal element 130 with active devices 132 and in paragraph 0017, 0045, 0048, a controller controls the thermal elements.  The thermal elements 130 are only in communication with the part of the platform they are contacting, and would heat as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the heater, cooler, and control as taught by Pettis in the Mark apparatus, since it allows for bonding to and releasing from the print bed.

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mark and Pettis, and in further view of Sauti.  Regarding claim 17, Mark teaches:
A reel configured to deliver a continuous fiber along a fiber pathway to the printhead (paragraph 0161, Figure 8, spool 38 and paragraph 0175, Figure 10, spool 76 are possible reels for use by Mark)
Mark does not teach a tension monitor configured to measure tension of a fiber prior to the fiber entering the print head
In the same field of endeavor Sauti teaches a load cell 9 connected to clamps 11A-C in Figure 1 and paragraphs 0029-0030.  The clamps are prior to the fiber entering a print head.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the tension monitor of Sauti, since it helps the system apply the correct amount of force to the fiber and allows for the system to stop.
Regarding claim 18:
Mark teaches in Figure 33 the multi-element printer head 1500, as seen the head 1500 is a shell with an exterior surface and an interior surface and a void inside as claimed.  The head 1500 also has a feed line connecting the exterior and interior surfaces.  The void of head 1500 goes along the axis of the head, the fiber enters and exits as claimed, and there are two feed lines for materials 1504 and 1506 to enter the void and eventually be extruded as the build material.
Regarding claims 19 and 20:
Mark teaches using PTFE to coat the void of a nozzle (Figure 18B, paragraph 0197 and Figure 42 and paragraphs 0266 and 0269).  Though these are different embodiments, a skilled artisan would understand the various benefits available based on the Mark disclosure.  In this instance coating the interior of the nozzle with PTFE would provide a low friction surface.  Since the PTFE is coating the extrusion path it would have the decomposition characteristics as claimed.
Response to Arguments
The previous rejections of claim 1 based on Tyler and Inagaki are withdrawn due to the amendments.  Any new rejection above is due to the amendments requiring new art.
However, the rejection of claim 1 based on Pettis stands, Applicant's arguments have been fully considered but they are not persuasive.
The amendment broadening “heating and cooling implement” to just “heating implement” does not overcome Pettis. The active devices 132 of Pettis can apply only heat (resistive elements, paragraph 0017).  
The manner in which the Applicant argues about in their remarks filed 11/19/2021 does not match the as filed claim 1.  Claim 1 requires a heating implement, and in the remarks the Applicant argues about a heating element.  This is the same 112 issue with claim 11 above which claims “the heating element”.  However, implement and element are different per the discussion in the previous 112b rejection.  Even if that were the situation that claim 1 was amendment to say heating element, Pettis’ active devices 132 still anticipate such a limitation.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743